STEAGALL, Justice.
The writ of certiorari is denied; however, in denying the writ, we point out that we do not agree with the following statement made by the Court of Civil Appeals:
“The dispositive issue raised on appeal concerns the authority of the Department to retroactively increase employer-taxpayer’s tax rate for the first quarter of 1983, absent clear authority for such change in the title or body of the act.” (Emphasis added.)
This Court has stated in Brown v. National Motor Fleets, 276 Ala. 493, 164 So.2d 489 (1963), and in Gayle v. Edwards, 261 Ala. 84, 72 So.2d 848 (1954), that even though retroactivity is clearly stated in the body of the act, the retroactive feature is unconstitutional and void if it is not clearly expressed in the title. Therefore, the particular phrase should read “absent clear authority for such change in the title and body of the act.”
WRIT DENIED.
TORBERT, C.J., and JONES, SHORES and ADAMS, JJ., concur.